Citation Nr: 1757906	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  14-22 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for aid and attendance and/or housebound status.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Chad Johnson, Counsel


INTRODUCTION

The Veteran had active service from July 1960 to July 1964.  

This matter comes to the Board of Veterans' Appeals (Board) from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).  


FINDING OF FACT

The Veteran is not blind, or nearly blind, or institutionalized in a nursing home on account of service-connected disabilities; his service-connected disabilities have not rendered him unable to care for most of his daily personal needs without the regular aid and attendance of another person; and the evidence does not establish that the Veteran is housebound due to his service-connected disabilities.  


CONCLUSION OF LAW

The criteria for special monthly compensation based on the need for aid and attendance and/or housebound status have not been met.  38 U.S.C. §§ 1114(l); 5107(b) (2012); 38 C.F.R. §§ 3.350(b); 3.352(a) (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process  

Neither the Veteran nor his representative has raised any issues with the duty to notify.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the Veteran fails to raise them before the Board.").  

To the extent that the Veteran's representative has requested a current VA examination within a June 2017 VA Form 646, Statement of Accredited Representative In Appealed Case, the Board finds no probative evidence that the Veteran's condition has worsened; as such, remand for a current VA examination is not warranted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (VA's duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted); see also 38 C.F.R. § 3.327(a) (2016); VAOPGCPREC 11-95.  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, regarding the Veteran's claim on appeal.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

II.  SMC - Aid and Attendance/Housebound  

An increased rate of compensation in the form of special monthly compensation (SMC) is provided at the rates set forth in 38 U.S.C. § 1114 (2012) under certain circumstances as specified in that section.  Relevant to this claim, SMC at the rate provided under 38 U.S.C. § 1114(l) is payable when a Veteran due to service-connected disability is permanently bedridden, blind or with visual acuity of 5/200 or less in both eyes, or in need of regular aid and attendance.  38 U.S.C. § 1114(l); 38 C.F.R. § 3.350(b) (2017).  

SMC at the rate provided under 38 U.S.C. § 1114(s) is payable when a Veteran is permanently housebound by reason of service-connected disability.  38 U.S.C. § 1114(s); 38 C.F.R. § 3.350(i).  This requirement is met when the Veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises, or if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  Id.  SMC based on being housebound may also be awarded when the claimant has a single permanent service-connected disability evaluated as 100 percent disabling and another disability, or disabilities, evaluated as 60 percent or more disabling. 

The following factors will be accorded consideration in determining whether the Veteran is in need of regular aid and attendance of another person: (1) inability of the Veteran to dress or undress himself, or to keep himself ordinarily clean and presentable; (2) frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without such aid; (3) inability of the Veteran to feed himself because of the loss of coordination of upper extremities or because of extreme weakness; (4) inability to attend to the wants of nature; or (5) physical or mental incapacity which requires care or assistance on a regular basis to protect the Veteran from the hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a) (2017).  

It is not required that all of the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable rating may be made.  The particular personal functions that the Veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance not that there is a constant need for aid and attendance.  Id.; see also Turco v. Brown, 9 Vet. App. 222, 224 (1996).  

For the purposes of 38 C.F.R. § 3.352(a), "bedridden" will be a proper basis for the determination of whether the Veteran is in need of regular aid and attendance of another person.  "Bedridden" will be that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. § 3.352(a).  

Following a review of the evidence of record, and as discussed below, the Board finds that the preponderance of evidence weighs against the Veteran's claim of entitlement to SMC based on the need for aid and attendance and/or housebound status.  

In March 2012, the Veteran first asserted entitlement to SMC based on the need for aid and attendance and/or housebound status.  Specifically, he submitted a statement, which reported that he could no longer perform household chores including vacuuming or lawn mowing, that he was limited to driving for approximately thirty minutes before someone else had to take over, and that when his back pain was very bad, his wife would have to tie his shoes.  

A September 2012 private examination revealed that the Veteran was not legally blind and did not require nursing home care; he was able to feed himself, but unable to prepare his own meals, and required assistance with bathing, tending to other hygiene needs, and medication management.  He also required the use of a walker for ambulation.  

That same month, the Veteran's wife reported that he was unable to help with most household chores and that she had to drive him everywhere and remind him to bathe and wash his hair.  

A November 2012 VA examination report documents that the Veteran was not permanently bedridden or hospitalized, although the examiner noted that he could not travel beyond his current domicile.  The Veteran reported that he required the use of a rolling walker, cane, and motorized wheelchair for ambulation.  The examiner noted that the Veteran required assistance to take his shoes and socks on and off, as well as to help him re-button his lower shirt and jeans, although he could fasten his belt by himself.  The Veteran also reported that he required help to get on and off toilet as well as in and out of the bathtub unless there were self-assist bars.  The examiner concluded that the Veteran was unable to perform certain self-care skills including self-feeding, dressing and undressing, bathing, grooming, and toileting.  

An April 2014 private examination documents that the Veteran was not permanently bedridden or legally blind.  He was able to feed himself, although his wife prepared his meals, and he continued to need assistance with bathing (getting into the bath and washing his back and feet) and medication management.  The Veteran continued to utilize a walker, but the physician noted he appeared well dressed and well nourished.  The Veteran reported that he left his home once a week or less for doctor appointments only.  

In June 2014 VA Form 9, Appeal to the Board, the Veteran wrote that his wife continued to prepare all of his meals and that she helped him change clothing and tie his shoes, assisted with bathroom use and bathing, managed his medication, and prevented him from falling and other environmental dangers.  The Veteran reported that he no longer went shopping or attended church and that he only left home to attend regular doctor appointments.  He wrote that he continued to utilize a walker or motorized wheelchair for ambulation and that his granddaughter also assisted him when his wife was unable.  

A November 2014 private examination again noted that the Veteran was unable to prepare his own meals and needed assistance with bathing and tending to hygiene needs as well as medication management.  The physician concluded that the Veteran's nonservice-connected chronic obstructive pulmonary disease (COPD) and service-connected back and major depression resulted in an inability to complete activities of daily living.  

Most recently, upon VA examination in July 2015, the examiner noted that the Veteran was restricted to his home or the immediate vicinity, although he was not permanently bedridden.  The Veteran reported he experienced poor balance and required his wife to be within arm's reach when ambulating on uneven surfaces to avoid falls.  He also stated he was unable to perform the following self-care: getting in and out of the shower, washing his back and feet, and putting on socks and shoes or getting in and out of bed when he experienced severe back pain.  The examiner wrote that the Veteran could walk up to 50 feet with the use of a walker.  He wrote the Veteran would leave the house one to two times a month for doctor's appointments and one to two times a month to eat out.

Based upon the evidence of record, the Board concludes that the preponderance of evidence weighs against the Veteran's claim of entitlement to SMC based on the need for aid and attendance and/or housebound status.  While the Board acknowledges that the Veteran requires some assistance during the day from his wife, such evidence does not establish that the Veteran is in need for regular aid and attendance of another person to dress or undress himself, to keep himself ordinarily clean and presentable, to attended to the wants of nature, and to protect him from the hazards or dangers incident to his daily environment.  Moreover, the Veteran is not shown to be permanently housebound solely as a result of his service-connected disabilities.  For example, the Veteran is able to leave the house to attend doctor's appointments and go out to eat.  The Veteran does not meet the schedular criteria to establish housebound based on one disability being 100 percent and other disabilities combining to 60 percent.  In summary, the Board finds that SMC based on the need for the regular aid and attendance of another person or housebound status is not warranted.  See 38 U.S.C. § 1114 (l), (s); 38 C.F.R. §§ 3.350(b)(3), 3.352(a).  As such, there is no reasonable doubt to be resolved, and the claim is denied.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

SMC based on the need for aid and attendance and/or housebound status is denied.  




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


